DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10–12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2021.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1 is objected to for including the language "by laminating layers." The language "by laminating layers" brings to the mind's eye of one of ordinary skill in the art an additive manufacturing process in which sheets of material are bonded to form a part. Such technology is classified in B29C 64/147… using sheet material, e.g. laminated object manufacturing [LOM] or laminating sheet material precut to local cross sections of the 3D object.  After reviewing the Applicant's specification, the Examiner does not believe that the Applicant's technology encompasses the subject matter. While this language does not require rejection under 35 U.S.C. 112(a) or 112(b), the Examiner submits that the claims will be more consistent with the Applicant's disclosure if "laminating" was removed from claim 1. The Examiner invites the 
Claim 1 utilizes different language to reference the "thermoplastic constituent material" introduced in claim 1's lines 4 – 5. While one of ordinary skill in the art would understand that this inconsistency does not rise to level of ambiguity, the Examiner recommends using the same language when referencing the same subject matter.  The Examiner respectfully submits that the claims may be improved by inserting  -- thermoplastic -- before "constituent material" in claim 1's line 7 and 11. 
Claim 4 is objected to for the same reasons identified immediately above may be remedied by the same suggestions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "the ejector is provided with a projection as the irregularity formation portion around the nozzle." This limitation is indefinite because it is unclear on its face and Applicant's specification fails to provide clarification. First, one of ordinary skill in the art is unable to ascertain whether the Applicant intended the "irregularity formation portion" to be structurally associated with the nozzle or introduce a structural feature (the "projection") which is structurally distinct from the "irregularity formation portion." Second, the phrase" around the nozzle" is indefinite because one of ordinary skill in the art would understand cannot ascertain whether the Applicant intends the phrase "around" to be require that the projection "circumscribes" or is "near" the nozzle. If the latter, this is in indefinite relative term. The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Lastly¸ turning to the Applicant's specification it seems the Applicant could have intended a plurality of protrusions surrounding the nozzle (see Figures 5 and 6 and [0056 – 57] of Applicant's original specification filed on 10/23/2019). 
Claims 4 – 9 are rejected for the same reasons via their dependency on claim 2.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of a projection structurally associated with the nozzle will arrive at the indefinite limitations above.
As to claim 2, this claim recites "the layer" in lines 6 and 7. This limitation is indefinite because one of ordinary skill in the art is unable to ascertain which of the "laminating layers" (plural) the "the layer" (singular) is intended to reference. 
Claims 4 – 9 are rejected for the same reasons via their dependency on claim 2.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended to recite "the layers."
As to claim 3, this claim recites "the projection" in lines 3–4 and 6. Each recitation lacks antecedent basis and independent claim 1.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 3 depends on claim 2.
As to claim 4, this claim recites "the projection is objected to a surface treatment for suppressing adhesion of the constituent material in a molten state." This limitation is indefinite because it attempts to structurally narrow the projection by a process limitation and as defined with reference to an indefinite class of constituent materials. As such, it is unclear whether this limitation require some other structural feature than that recited in claim 2 or is simply the result of using the structures of claim 2 in a certain manner or with a certain constituent material. (See MPEP 2173.05(g). If the Applicant intends to narrow the structure of claim 2, then this limitation is further indefinite because it attempts to structurally narrow the projection according to an undefined class of constituent materials.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that any prior art reference, or combination of references, which arrive(s) at the limitations of claim 2 will also arrive at the limitations of 4.
As to claim 8, this claim recites "the protrusion direction" in line 4. It's not clear that a projection would inherently have a protrusion direction or, if it is inherent, then it's not clear that a projection would inherently have only one protrusion direction. Therefore, "the protrusion direction" lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUDA PG Publication No. 20160067924.
As to claim 1, YASUDA discloses a device (Figure 1, 10) for manufacturing a three-dimensional shaped object for manufacturing a three-dimensional shaped object by laminating layers (¶27), the device comprising:
	a melting unit (70) melting a thermoplastic constituent material (¶30 and ¶48);
	an ejector (Figure 3, 60; ¶30)  having a nozzle (63 near 65; ¶43) which is capable moving while ejecting the constituent material in a molten state from the nozzle to form the layers (see Figures 2A and 2B);
	an irregularity formation portion (Figure 3, 66; ¶75) forming an irregularity on a surface in a lamination direction of the layers by coming into contact with the constituent material in the molten state (¶76). 
	As to claim 2, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 1. 
YASUDA further discloses wherein the ejector is provided with a projection as the irregularity formation portion around the nozzle (Figure 3. Figure 4A is consistent with Applicant's Figure 5 ) and the projection forms the irregularity by coming into contact with the surface as the ejector is moved to form the layer (¶76) . 
As to claim 3, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 1. 
YASUDA further discloses wherein the irregularity formation portion in which the projection is formed is provided around the ejector (Figure 3. Figure 4A is consistent with Applicant's Figure 5 ) and the irregularity formation portion forms the irregularity by causing the projection to come into contact with the surface as the ejector is moved to form the layers (¶76). 
As to claim 4, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
Therefore, YASUDA¸ is considered to arrive at wherein the projection is subjected to a surface treatment for suppressing adhesion of the constituent material in a molten state (see claim interpretation set out in rejection under 35 U.S.C. 112(b) above). 
As to claim 5, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
YASUDA further discloses wherein the projection is formed in a curved surface (Figure 4B's illustration on of 66).
As to claim 6, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
YASUDA further discloses wherein the projection widens toward a tip portion of the ejector's nozzle (Figure 3 and Figure 4A). 
 As to claim 7, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
YASUDA further discloses wherein the projection narrows toward a tip portion (Figure 4B's illustration on of 66).
As to claim 8, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
YASUDA further discloses wherein an outer diameter of the projection in a direction intersecting with the protrusion direction of the projection is narrower than an inner diameter of the nozzle (see size of 66 relative to 65 illustrated in Figure 3 and 4A). 
As to claim 9, YASUDA discloses the device for manufacturing a three-dimensional shaped object according to claim 2. 
YASUDA further discloses, albeit in an alternative embodiment which includes all of the same limitations of claims 1 and 2 and, therefore, also anticipates (see¶163), wherein the projection includes a first projection (Figure 12B's shortest protrusion ) and a second projection (Figure 12B's longest protrusion 66C1) which is farther from the nozzle than the first projection and of which a length is longer than the first projection in a protrusion direction (Figure 12B and ¶163). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140048969's Figure 9A illustrates protrusions which presses on a layer;
US 20160311165's Figure 2E illustrates a roller which presses on a layer;
US 20170028644's Figure 14 illustrates a roller which presses on a layer; and
US 20170028640's Figure 3 illustrates a squeegee which presses on a layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743